DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I including claims 1-8, 12, & 17 (Appeared to be a typographical error that applicant selected claim 18 and should have included claim 17 instead, and the examiner incorrectly grouped claim 12 with claim 9 that should have been included in Group I) and Species A drawn to Figures 1-3 in the reply filed on 22 September 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided sufficient evidence that the invention could be made by a different process other than extrusion.  This is not found persuasive because the examiner notes that the projectile in claim 1 can be made by machining the projectile from a block of uniform material with the given characteristics and would not have to include extrusion or injection.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 February 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-6, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2019/0265010 by Greene et al (Greene).
Regarding claim 1, Greene discloses a projectile (100, See at least Paragraph 0012), for ammunition of a pneumatic weapon, a CO2 weapon or a spring-loaded weapon (See at least Paragraph 0012), wherein the projectile is made of a mixture comprising metal and 2 to 15% by weight of plastic, based on the total weight of the projectile (See at least Paragraphs 0052-0055).
Regarding claim 2, Greene further discloses wherein the metal is contained in the projectile in an amount of 85 to 98% by weight, based on the total weight of the projectile (See at least Paragraphs 0052-0055).
Regarding claim 3, Greene further discloses wherein the metal is selected from the group consisting of copper, iron, zinc, tin, magnesium, tungsten, cemented carbide, sintered metal, and mixtures thereof (See at least Paragraph 0045).
Regarding claim 4, Greene further discloses wherein the metal in the projectile is in the form of particles (See at least Paragraph 0045).
Regarding claim 5, Greene further discloses wherein the particles have an average diameter of 5 to 15 um (See at least Paragraphs 0049-0050).
Regarding claim 6, Greene further discloses wherein the plastic is a thermoplastic elastomer (See at least Paragraph 0037).
Regarding claim 8, Greene further discloses wherein the mixture has a density of 4 to 12 g/cm3 (See at least Paragraph 0069).
Regarding claim 12, Greene further discloses ammunition for a pneumatic weapon, a CO2 Weapon or a spring-loaded weapon, comprising a projectile according to claim 1 (See at least Paragraphs 0012 and 0059).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of U.S. Pre-Grant Publication 2012/0308426 by Perez et al (Perez).
Regarding claim 7, Greene does not specifically disclose natural rubber or an ethylene alkyl acrylate copolymer, but does state that other materials can be utilized for the binder.
Perez, a related prior art reference, discloses wherein the thermoplastic elastomer is natural rubber or an ethylene alkyl acrylate copolymer (See at least Paragraphs 0049 and 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Greene with the noted teachings of Perez.  The suggestion/ motivation for doing so would have been to select a known material on the basis of its suitability for the intended purpose with a reasonable expectation of success.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of U.S. Patent 4,831,998 issued to Maguire, III (Maguire) or U.S. Pre-Grant Publication 2009/0301456 by Barwick, Jr. (Barwick).
Regarding claim 17, Greene discloses the claimed invention except for the specific shape of the projectile being a diabolo.
Barwick and Maguire each clearly disclose a projectile in the form of a pellet having the shape of a diabolo (See each reference, the projectiles are clearly illustrated in the figured).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Greene .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641